Per Curiam.

The sole issue raised in the instant cause is whether this court’s holding in Wolfe, supra, that a reservation of jurisdiction to modify a sustenance and support award will be implied in a divorce decree, should be applied retroactively.
This issue was addressed and settled in Wolfe. In the last two sentences of the majority opinion, at pages 421-422, the court stated:
“In holding therein that modification jurisdiction continues as to alimony sustenance awards, even though based upon agreements of the parties, we perceive that immeasurable difficulties will arise in attempting to judicially determine the character of the award in a given case. Therefore, while we apply the rule here because the separation is clearly manifested, our holding herein is to be applied prospectively only to decrees incorporating separation agreements entered after the date of this judgment. ” (Emphasis added.)
While it is the general rule that the syllabus of the case states the law, “the rule does not substitute the syllabus for the court’s order or judgment, from which must be determined the issues decided by the court.” Burton, Inc., v. Durkee (1954), 162 Ohio St. 433, paragraph one of the syllabus. Although not contained in the syllabus, the court’s statement that Wolfe did not apply retroactively was part of the court’s decision. The Court of Appeals erred in concluding that the language was only dictum.*
*362Therefore, the judgment of the Court of Appeals is reversed.

Judgment reversed.

Celebrezze, C. J., W. Brown, P. Brown, Locher and Holmes, JJ., concur.
Sweeney and C. Brown, JJ., dissent.

 Other Courts of Appeals, when addressing the issue, have found the language in Wolfe, providing that it is not to be applied retroactively, to be dispositive of the issue. E.g., Reimer v. Reimer (Ct. App. Cuyahoga Co. June 12, 1980), No. 40648, unreported; Degen v. Degen (Ct. App. Franklin Co. April 5, 1979), No. 78 AP 679, unreported.